Citation Nr: 0707909	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-23 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of fracture of the left great 
toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from April 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which increased the veteran's disability rating for service-
connected fracture of left great toe to 10 percent, effective 
December 2002.

On his May 2004 substantive appeal to the Board (VA Form 9), 
the veteran indicated he wanted a Travel Board hearing at the 
RO.  However, in June 2004, the veteran withdrew his request 
for the hearing.  The Board, then, finds that all due process 
has been satisfied with respect to the veteran's right to a 
hearing.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected residuals 
of fracture of the left great toe are characterized by 
tenderness to palpation, some swelling in the interphalangeal 
joint, and range of motion limited by pain.

2.  There is X-ray evidence of degenerative joint disease in 
the interphalangeal joint, but there is normal strength and 
sensation with no limitation of function in standing or 
walking.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for service-connected fracture residuals of the left 
great toe have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5010 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In March 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The March 2003 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, including medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
was his responsibility to send medical records showing his 
service-connected disability had increased in severity, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also advised that he 
should send information describing any additional evidence or 
the evidence itself.  This effectively informed him that he 
should provide any evidence in his possession that pertains 
to his claim.  

The Board finds that the content of the March 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
May 2004 SOC provided the veteran with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Board finds it is not prejudicial to decide the case now, 
given the fact that a disability evaluation and effective 
date has already been assigned to his service-connected 
disability.  Because his claim for an increased rating is 
being denied, the issue of effective date is moot.  In 
addition, the Board notes the veteran currently has a claim 
for an earlier effective date on appeal, and has been issued 
a VCAA letter informing him of how effective dates are 
assigned.  Therefore, further VCAA notice is not required.  


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).


In this context, the Board notes the veteran's representative 
has argued that a remand is necessary in this case, asserting 
that the most recent VA examination of record is inadequate 
for rating purposes.  See February 2007 Appellant's Brief.  
Specifically, the representative argues that the claims file 
was not available for review in conjunction with the June 
2005 VA examination, and that therefore the VA examiner was 
not able to conduct a fully informed evaluation of the 
veteran's disability.  The Board appreciates the 
representative's vigorous representation; however, we find a 
remand for another VA examination is not necessary in this 
case, for the following reasons. 

As noted above, the present level of disability is the 
primary concern in this particular case, and the Board finds 
the June 2005 VA examiner conducted a comprehensive 
examination of the veteran's left great toe, which included 
discussion of the veteran's medical history, physical 
examination of the veteran, and X-rays of the veteran's left 
great toe.  Although the medical history was provided by the 
veteran, the Board notes it was accurate and provided a 
sufficient summary of the development of his left great toe 
disability.  Thus, the Board finds the June 2005 VA 
examination is competent medical evidence and thus, a new 
medical examination is not necessary, as there is sufficient 
medical evidence of record to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Service connection for residuals of a fracture of the left 
great toe was established in July 1956, and the RO assigned a 
noncompensable (zero percent) rating.  The Board notes the 
July 1956 rating decision does not indicate under which 
diagnostic code the veteran's service-connected left great 
toe disability was initially rated.  Regardless, in May 2003, 
the RO increased the veteran's disability rating to 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010 
(2003).  At that time, the RO considered private medical 
records which contained a diagnosis of traumatic arthritis, 
and a May 2003 VA examination report which revealed the 
veteran had tenderness on examination.

As noted, the veteran's service-connected left great toe 
disability is rated 10 percent disabling under DC 5010, for 
traumatic arthritis.  DC 5010 provides that arthritis due to 
trauma will be rated as degenerative arthritis.  Under DC 
5003, degenerative arthritis, when substantiated by X-rays, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note 1 accompanying DC 5003 states that the 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based upon limitation of motion.  
Note 2 states that the 20 percent and 10 percent ratings 
based on X-ray findings will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024.  
38 C.F.R. § 4.71a, DC 5003.

Review of the record reveals the veteran's service-connected 
left great toe disability is manifested by tenderness to 
palpation and some swelling at the interphalangeal joint.  He 
is able to demonstrate plantar flexion to 40 degrees in the 
MPT joint, which the Board assumes is the metatarsal joint, 
and 30 degrees in the interphalangeal joint.  Strength and 
sensation are normal in the left great toe and the veteran is 
able to walk about one mile as long as he takes pain 
medication.  See June 2005 VA examination report.  On VA 
examination in May 2003, the veteran was noted to have no 
calluses or skin breakdown associated with his left great toe 
and the VA examiner noted the veteran had no limitation of 
function in standing or walking as his gait was normal and he 
was able to stand on his toes.  The veteran does not require 
the use of a can or brace but he does wear shoe inserts, 
which he indicates helps a little.  See May 2003 and June 
2005 VA examination reports.  

Based on the foregoing, the Board finds the preponderance of 
the evidence does not support the grant of an evaluation in 
excess of 10 percent for the service-connected left great toe 
disability.  In evaluating the veteran's claim under DC 5010, 
the Board initially notes there are no diagnostic codes which 
evaluate limitation of motion of the toes.  Regardless, X-
rays conducted at the June 2005 VA examination revealed 
degenerative joint disease of the interphalangeal joint and 
the veteran was shown to have tenderness and swelling on 
examination.  In addition, the examiner who conducted the 
June 2005 VA examination noted the veteran's range of motion 
was limited by pain.  Therefore, the Board finds the evidence 
supports the 10 percent rating currently assigned as the 
veteran is shown to have degenerative joint disease 
manifested by swelling, tenderness, and range of motion 
limited by pain.  A 20 percent rating is not warranted under 
DC 5010, however, because there is no X-ray evidence showing 
the veteran's service-connected left great toe disability 
involves two or more major or minor joints.  In this regard, 
the Board again notes that the June 2005 X-rays revealed 
degenerative joint disease affecting only the interphalangeal 
joint of the left great toe.  

The Board has evaluated the veteran's left great toe 
disability under all other potentially applicable diagnostic 
codes to determine whether he can be rated higher than 10 
percent.  In this context, the Board notes the only 
diagnostic codes that would assist the veteran in obtaining a 
higher disability rating are DC 5276, for acquired flatfoot; 
DC 5278, for acquired pes cavus; DC 5283, for malunion or 
nonunion of the tarsal or metatarsal bones; and DC 5284, for 
other foot injuries.  However, the veteran has never been 
shown to have flatfoot, pes cavus, or malunion or nonunion of 
the tarsal or metatarsal bones associated with his left great 
toe disability; therefore, DCs 5276, 5278, and 5283 are not 
for application in this case.  

Under DC 5284, a 10 percent rating is warranted for a 
moderate foot injury, a 20 percent rating is warranted for a 
moderately severe foot injury, and a 30 percent rating is 
warranted for a severe foot injury.  The note accompanying DC 
5284 states that a 40 percent rating is warranted where there 
is actual loss of the use of the foot.  The Board observes 
that the words "moderate," "moderately severe," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.  

After careful review of the evidence, the Board finds the 
veteran's service-connected left great toe disability more 
nearly approximates a moderate foot disability.  In making 
this determination, the Board notes, although there is 
evidence of tenderness, swelling, and pain, there is no 
evidence of limitation of standing or walking associated with 
the left great toe disability as the veteran's gait is 
normal, he is able to walk one mile, and he is able take a 
few steps while standing on his toes.  See May 2003 and June 
2005 VA examination reports.  The Board does note the veteran 
experiences pain in his left great toe; however, the evidence 
shows the veteran occasionally receives cortisone injections 
and wears shoe inserts which relieve the pain.  See private 
medical records dated July and August 2002; see also May 2003 
and June 2005 VA examination reports.  The Board has also 
considered the May 2003 X-rays which showed the veteran has a 
spur in the first distal phalanx; however, the more recent X-
ray conducted in June 2005 did not reveal any bone spurs, and 
even if we assumed the veteran still has bone spurs, all of 
the symptoms associated with his left great toe disability 
have been considered herein.  As such, the Board finds that 
the preponderance of the evidence supports a finding that the 
veteran's service-connected left great toe disability is a 
moderate foot disability and thus, warrants no more than a 10 
percent evaluation under DC 5284.  Therefore, DC 5284 does 
not assist the veteran in obtaining a higher disability 
evaluation.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40.  

The June 2005 VA examination report reflects the veteran 
reported having flare-ups of pain, but he denied having 
weakness, fatigability, lack of endurance, or lack of 
coordination.  While the examiner who conducted the June 2005 
VA examination did not specifically address whether the 
veteran suffered from an additional functional limitation due 
to pain, the Board finds the veteran was not prejudiced 
thereby.  In this regard, the Board notes the June 2005 VA 
examiner noted the veteran's range of motion was limited by 
pain, but not weakness, fatigability, or lack of endurance 
and coordination.  In addition, the veteran's strength was 
normal and he reported that he could walk a mile.  Moreover, 
the Board finds that any additional functional impairment is 
contemplated in the disability rating currently assigned as 
the 10 percent rating currently assigned is based on the 
veteran's painful motion.  Therefore, the Board finds there 
is insufficient evidence to warrant a rating in excess of 10 
percent based on functional loss due to pain.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 10 percent for his service-connected fracture of 
the left great toe, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert, supra.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of fracture of the left great toe 
is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


